Motion to extend time to take appeal granted upon condition that a notice of appeal is filed and served on or before June 11, 1990. Memorandum: Defense counsel’s failure to advise defendant in writing of his right to appeal as required by 22 NYCRR 1022.11 (a) constitutes "improper conduct” of defendant’s attorney within the meaning of CPL 460.30 (1) and is ground for extending the time to take an appeal. Again, we urge counsel *1216in criminal cases to comply with rule 1022.11 (a) (see, People v Zanghi, 159 AD2d 1030). Presen —Doerr, J. P., Boomer, Green, Balio and Davis, JJ.